Citation Nr: 1313942	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  11-29 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to December 23, 2011, and as 70 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to July 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March  2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued a 50 percent evaluation for PTSD.  

During the pendency of this appeal, in an April 2012 rating decision, the RO increased the disability evaluation for PTSD to 70 percent effective December 23, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's representative requested that the Veteran's appeal for an increased evaluation for PTSD be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased evaluation for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

In a statement received in April 2013, the Veteran's representative explicitly stated that the Veteran was withdrawing his appealed claim for an increased evaluation for PTSD.  Because the Veteran's representative has clearly indicated the Veteran's wish to withdrawal the appeal as to the claim for an increased evaluation for PTSD, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2012).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal of entitlement to an increased evaluation for PTSD, evaluated as 50 percent disabling prior to December 23, 2011, and as 70 percent disabling thereafter, is dismissed. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


